Case 6:19-cv-02168-RBD-LRH Document 11 Filed 12/09/19 Page 1 of 1 PagelD 49

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 6:19-CV-02168-
ORL-37LRH

Plaintiff:
Wendell H. Stone Company, Inc. dba Stone And Company, individually an
on behalf of all other similarly situated

 

 

FRS2019008365

Vs.

Defendants:
Resort Confirmations, Inc., dba RCIl-Promotions, a Florida corporation, and
Daniel Marshall, an individual

For:

Woodrow & Peluso, LLC
3900 E. Mexico Avenue
Suite 300

Denver, CO 80210

Received by Front Range Legal Process Service on the 25th day of November, 2019 at 9:36 am to be served on
Daniel Marshall, 5036 Dr. Phillips Blvd, #161, Orlando, FL 32819.

|, Marbel Hernandez, being duly sworn, depose and say that on the 26th day of November, 2019 at 11:23 am, I:

SUBSTITUTE - PRIVATE MAILBOX: Served by delivering a true copy of the Summons; Class Action Complaint;
Civil Cover Sheet; Exhibits to: Yagmesh Patel as Manager of Grand Oaks Mail Center, a person in charge at the
recipient's private mailbox at the address of: 5036 Dr. Phillips Blvd, #161, Orlando, FL 32819; the only address
discoverable through public records and after determining that the person or business to be served maintains a
private mailbox at this location. F.S. 48.031 (6)(a).

Description of Person Served: Age: 50, Sex: M, Race/Skin Color: East Indian, Height: 5'8", Weight: 160, Hair:
Black, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Special Process Server or
Certified Process Server, in good standing, in the judicial circuit in which the process was served.

STATE OF FLORIDA ok |

COUNTY OF ORANGE Marbel Hetnandaz~

CPS #368
Subscribed and Sworn to before me on the 27th day of

November, 2019 by the affiant who is personally known
to me. /

1 AB) “5 145 W. Swallow Road
/ 0 ; sa Ne Fort Collins, CO 80525
XD CH f (888) 387-3783
NOTARY PUBLIC
Se, BONNIES. MOORE = * Our Job Serial Number: FRS-2019008365

Front Range Lega! Process Service

* saul , MY COMMISSION
a Ps EXPIRES: December ‘o2e
Sor Oe Bonded Thru Budget Notary Services Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1e
